Citation Nr: 1454042	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  07-25 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable initial disability rating for dermatitis of both hands and feet prior to August 19, 2010.

2.  Entitlement to an initial disability rating in excess of 10 percent for dermatitis of both hands and feet from August 19, 2010 to the present.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to October 2004.

These matters came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for tinea pedis, feet, assigning a noncompensable evaluation effective December 12, 2005.  

In July 2010, the Board remanded the Veteran's claim.

In an April 2012 rating decision, the Veteran's tinea pedis of the feet was recharacterized as dermatitis of both feet and hands and the disability rating was increased to 10 percent, effective August 19, 2010.  Because the maximum disability rating possible was not assigned, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

Since the Veteran perfected his appeal from the December 12, 2005 assignment of an initial noncompensable disability rating, the Board will address whether he was entitled to a compensable disability rating prior to August 19, 2010 and whether he is entitled to a disability rating higher than 10 percent from August 19, 2010 to the present.  Therefore, the issue on appeal has been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issues.  

In January 2013, the Board remanded this case.  At that time, it was noted that since the Veteran was challenging the disability rating assigned for his service-connected dermatitis of the bilateral hands and feet, and the record raised assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU) was part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  During the period prior to August 19, 2010, the Veteran's skin disorder was not shown to cover 5 percent of exposed areas or of the entire body; and was not shown to require systemic therapy or immunosuppressive drugs for a total duration of less than 6 weeks.

2.  From August 19, 2010 to March 27, 2011, the Veteran's skin disorder was not shown to cover 5 percent of exposed areas or of the entire body; but was shown to require systemic therapy or immunosuppressive drugs for a total duration of less than 6 weeks during a 12 week period.

3.  From March 28, 2011 to May 28, 2011, the Veteran's skin disorder was shown to require systemic therapy or immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly.

4.  From May 29, 2011 onward, the Veteran's skin disorder is not shown to cover 20 to 40 percent of exposed areas affected or to require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly.


CONCLUSIONS OF LAW

1.  During the rating period prior to August 19, 2010, the criteria for a compensable rating for the service-connected dermatitis of both hands and feet have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2008).

2.  During the rating period from August 19, 2010 to March 27, 2011, the criteria for a rating in excess of 10 percent rating are not met for dermatitis of both hands and feet.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2008).

3.  During the rating period from March 28, 2011 to May 28, 2011, the criteria for a 30 percent rating are met for dermatitis of both hands and feet.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2008).

4.  During the rating period from May 29, 2011 onward, the criteria for a rating in excess of 10 percent are not met for dermatitis of both hands and feet.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a December 2005 letter prior to the initial adjudication of the claim regarding a skin disorder, later followed by July 2009 and July 2011 letters.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for a skin disorder, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB.  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at an RO hearing.  The hearing was adequate as the DRO who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are warranted.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

During the pendency of the appeal, the criteria for evaluating skin conditions under 38 C.F.R. § 4.118 were revised, effective October 23, 2008.  However, these additional revisions only apply to the criteria for rating scars, and concern Diagnostic Codes 7800-7805.  These revisions are applicable only to claims filed on or after that date or where the Veteran expressly requests review under such criteria.  73 Fed. Reg. 54708 (Sep. 23, 2008); see also 77 Fed. Reg. 2909 -10 (Jan. 20, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  The Veteran's claim was filed before the change and no request for review was made.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied

Under Diagnostic Code 7806, dermatitis or eczema can be rated as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801-7805); or dermatitis/eczema (7806); dependent on the dominant disability.  Under Diagnostic Code 7813, dermatophytosis (including tinea corporis, tinea capitis, tinea pedis, etc.) is rated as disfigurement of the head, face, or neck, or as scars, or as dermatitis (Diagnostic Code 7806), depending on the predominant disability.  In the instant case, as the primary disability is skin symptomatology, the service-connected dermatitis of the feet and hands is appropriately rated as dermatitis/eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806.  In addition, Diagnostic Code 7813, dermatophytosis (including forms of tinea) is rated pursuant to this criteria.  

Diagnostic Code 7806 provides a noncompensable evaluation for dermatitis or eczema involving less than 5 percent of the entire body, or less than 5 percent of exposed areas affected, and no more than topical therapy was required during the prior 12-month period.  A 10 percent rating is warranted for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent of exposed areas affected, or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks during the last 12-month period.  A 30 percent rating is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

The Veteran was examined in February 2006.  At that time, it was noted that the skin disorder affected the feet and was productive of constant itching, shedding, and crusting.  The Veteran had not received treatment over the last 12 months.  The disability functionally impaired the Veteran with regard to ambulation, duration and standing frequency, and his ability to run.  It did not result in any time lost from work.  There were no physical findings on examination; the skin findings were limited to exposed areas.  

On January 1, 2007, the Veteran was treated at a private hospital for athlete's foot.  The exact nature of the treatment is unclear but it appears that the Veteran was provided anti-fungal cream.  

In March 2008, the Veteran was afforded a VA examination.  The Veteran reported that he used cocoa butter to keep his feet soft.  He related that he had itching between his toes and these areas were sometimes painful.  The examiner noted that the callouses which were present were not part of the skin disorder.  Physical examination revealed desquamation between the toes and the sides of his feet were flakey.  His gait was stable.  The diagnosis was tinea pedis which involved less than 1 percent of the unexposed by and total body surface area.  There was no exposed skin involved.  Again, it was noted that there were bilateral callouses, and that they were not caused by the dermatitis.  

August 2008 outpatient records revealed some dishydrotic changes of the palms and hands.  An October 2008 outpatient treatment note indicated that he Veteran had diffuse hyperkeratosis on the plantar aspect of the forefoot bilaterally.  There were several dry patchy areas, one on the lateral aspect of the left foot and another on the medial aspect of the right foot.  There was some scaling and laceration in the interdigital spaces between three and four bilaterally.  There were no bullae, pustules, or odor.  

In June 2009, the Veteran was afforded a VA examination.  The Veteran reported that he had constant pain particularly with his fifth and third toes at the metatarsal heads.  He had difficulty walking on floors and could not run.  Any prolonged standing caused pain.  Also, walking caused pain.  He reported daily multiple flare-ups.  The Veteran was currently a student and had missed two days of school secondary to foot pain.  Physical examination revealed that the Veteran had a mild antalgic gait as he walked barefoot.  He had visible dorsal scars over the second through fifth metatarsal heads consistent with hammertoe release surgery bilaterally.  He had a normal Achilles alignment with pes cavus.  There were mild hammertoe deformities of both feet as well as moderate callous built up over the bilateral feet.  The physical examination resulted in a diagnosis of bilateral feet plantar fasciitis, transverse metatarsal arch drop with callous formation.  There were no findings relative to the skin disorder.  

July 2009 outpatient records revealed dermatitis of the hands and feet.  There were several 2 millimeter papules on the finger tips and one annular ring of lesions n the radial aspect of the right middle finger.  On the feet, the right foot had one broken blister with clear fluid as well as one 8 millimeter intact blister.  There were three dark tender annular plaques on the sole of the right foot and one similar lesion on the left sole of the foot.  A biopsy was performed.  

The Veteran testified at a DRO hearing on August 10, 2009.  The Veteran testified that he had severe blistering of the feet that caused bleeding and oozing pus.  He related that the symptoms were constant.  He indicated that he had been receiving the highest topical steroid that VA offered.  It extended from his toes to the arched portions of his feet.  The Veteran submitted photographs which showed multiple dry, scabbed, scaly, and flakey areas of the feet.  A lay statement was also received from B.S. who indicated that the Veteran was no longer able to drive because of his hands and feet.  He said that the Veteran had lost feeling in his hands which were covered by blisters and bled.  

On August 19, 2010, the Veteran was afforded another VA examination.  The examiner noted that the Veteran's hands and feet were affected which was greater than 5 percent of his total body surface, but less than 10 percent.  There were lesions on the hands and feet on both the dorsum and plantar surfaces with raised margins and hyperpigmentation, with erythema and scaling.  In early stages, the lesions were raised, firm, and hyperkeratotic appearing and extremely painful.  They would start to grow in size and a group/cluster and a blister started to discharge.  The area of blistering was erythematous with surrounding hyperpigmentation and was very painful.  The discharge was somewhat malodorous.  The lesions limited the Veteran's ability to form a clenched fist or flex his fingers completely.  The prior biopsy revealed spongiotic dermatitis with infraepidermal vesicles.  It was noted that the differential diagnosis included allergic contact and nummular dermatitis and dishydrotic dermatitis.  The examiner opined that the dermatitis was severe and that the Veteran had a significant amount of distress due to the pain.  He was unable to sleep due to pain and itching.  Performing any task with his hands was difficult and he could not tie his shoes.  The examiner noted that at that time, the Veteran was not on systemic medication and only the use of clobetasol was reported; however, the examiner also indicated that methotrexate (systemic immunosuppressive) medication was indicated and that the Veteran would be initiated on such therapy soon.  It was noted that the condition could possibly resolve with further treatment.  

August 20, 2010 records show that a trial of methotrexate was to be initiated and the medication was being mailed to the Veteran with a follow up dermatology appointment in one month.  However, there is no indication that the Veteran attended a dermatology follow up appointment and subsequent VA records including an October 2010 compensation and pension joints examination do not show that the Veteran was still taking the methotrexate.  March 2011 outpatient records do, however, show treatment for the skin disorder.  It was reported that the Veteran was started on a one month course of methotrexate in July 2010 which helped immensely but the Veteran was then lost to follow up and had been off of the medication since August 2010.  Treatment options were presented and the Veteran was restarted on methotrexate with a recheck in 6-8 weeks  

In February 2013, the Veteran was again examined.  It was noted that the Veteran had been started on a one month course of methotrexate in July 2010 which helped significantly, and then had been lost to follow up and off the medication since August 2010.  Then, in March 2011 the methotrexate was restarted and this reportedly was his last dermatology appointment.  However, he continued to use the clobetasol daily.  The examiner thus, indicated that the Veteran had been treated with oral or topical medications in the past 12 months and specifically, the Veteran had been using topical corticosteroids on a constant or near constant basis.  His total body area exposed was more than 5 percent and less than 20 percent; the exposed area was less than 5 percent.  The examiner opined that the Veteran's ability to work was affected because he needed to avoid jobs that exposed him to contact with known dermal irritants.  The examiner explained that with regard to body exposure, each palm was 1.5 percent and each sole was 1.75 percent of exposed areas, for a total of 6.5 percent (3 percent palms and 3.5 percent soles).  

The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In Ardison, the Court also held that an examination during a remission phase did not accurately reflect elements of a skin condition that had caused a Veteran to miss three to four months of work at a time. The Court, however, has held that a disorder reported to have become inflamed  approximately twice a year for a few days did not require an examination during a flare-up.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999). 

At the outset, when the Veteran initially filed his service connection claim in December 2005, he only reported having dermatitis of the feet.  In January and July 2007, he again reported that the affected location was the feet.  On July 15, 2009, VA outpatient records reported that he also had a skin condition on his hands.  Likewise, the Veteran also reported this condition in written July 2009 correspondence.  

A 10 percent rating has been assigned from August 19, 2010.  Prior to that time, a noncompensable rating was in effect.  His February 2006 examination did not reveal any findings.  Although the Veteran was treated on an emergent basis on January 1, 2007 for his skin disorder of the feet, there is no indication that the Veteran was taking (or prescribed at that time) systemic therapy such as corticosteroids or other immunosuppressive drugs.  Later records confirm the use of systemic medication in August 2010 for one month and in March 2011 only.  Thus, the Board finds that the Veteran's skin disorder does not warrant a 10 percent rating prior to August 2010.  Notably, prior to that time, the skin disorder, even when active, involved less than 5 percent of the entire body and no more than topical therapy was required.  As explained by the last examiner, the feet themselves involve less than 5 percent of the body area affected.  The Veteran was not taking prescription medication during that time period.  

In order for a higher rating to be warranted from August 19, 2010, the Veteran's skin disorder would need to affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

The record shows that the Veteran's skin disorder does not cover 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas.  However, the record does indicate that from August to September 2010, the Veteran was taking methotrexate, thus warranting a 10 percent rating as systemic therapy was required for less than 6 weeks; also, in March 2011, the Veteran was prescribed a 6 to 8 week course of methotrexate, thus warranting a 30 percent rating as the Veteran was prescribed systemic therapy for a total duration of 6 weeks or more.  However, after that period (from the end of May 2011) it does not appear that any further systemic treatment was required as the Veteran's only medical treatment from that period forward was that of topical medication (clobetasol).  Giving the Veteran the benefit of the doubt, the Board finds that a compensable rating is not in order prior to August 2010; that a 10 percent rating (already assigned) is appropriate from August 2010 to March 27, 2011; that a 30 percent rating for the 8 week period beginning March 28, 2011 (and thus through the end of May 28, 2010) is in order; and that the 10 percent rating is appropriate from May 29, 2011 forward, as from that period forward the record does not reflect that the Veteran's skin disorder affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period..  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating prior to August 19, 2010 and is against a rating in excess of 10 percent from August 19, 2010 to March 27, 2011; from March 28, 2011 to May 28, 2011, the evidence supports a 30 percent rating; but from May 29, 2011, a preponderance of the evidence is against a rating in excess of 10 percent for service-connected dermatitis of both hands and feet.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's skin disorder are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There was only one hospital visit and although his employment is negatively impacted, marked interference with employment beyond what is contemplated by the rating is not shown due to this disability alone.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

During the rating period prior to August 19, 2010, a compensable rating for service-connected dermatitis of both hands and feet is denied. 

During the rating period from August 19, 2010 to March 27, 2011, a rating in excess of 10 percent for service-connected dermatitis of both hands and feet is denied. 

During the rating period from March 28, 2011 to May 28, 2011, a 30 percent rating for service-connected dermatitis of both hands and feet is granted, subject to the laws and regulations governing the payment of monetary benefits. 

From May 29, 2011, a rating in excess of 10 percent for service-connected dermatitis of both hands and feet is denied.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).   

The Veteran meets the schedular criteria for a TDIU as his bilateral carpal tunnel syndrome is a combined 40 percent disabling per 38 C.F.R. § 4.25 and his overall disability rating is 70 percent or higher.  The record does not reflect a medical opinion regarding employability which considers the totality of all of the Veteran's service-connected disabilities although there are some opinions obtained on remand which address individual service-connected disabilities.  Thus, an opinion should be obtained, with another examination, if necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion regarding the degree of occupational impairment experienced by the Veteran due to his service-connected disabilities.  If an examination is deemed necessary, it should be so scheduled.  The examiner should provide an opinion as to whether the Veteran's service-connected disabilities alone or in combination prevent him from engaging in a substantially gainful occupation.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


